       Case 4:19-cv-03795-DMR Document 47 Filed 01/16/20 Page 1 of 14




 1   Peter Roldan (State Bar No. 227067)          C. Brandon Wisoff (State Bar No. 121930)
     Jason Fisher (State Bar No. 289085)          bwisoff@fbm.com
 2   Emergent LLP                                 Cynthia A. Castillo (State Bar No. 316026)
     5 Third Street, Suite 1000                   ccastillo@fbm.com
 3   San Francisco, CA 94103                      Farella Braun + Martel LLP
     Telephone: (415) 894-9284                    235 Montgomery Street, 17th Floor
 4   Facsimile: (415) 276-8929                    San Francisco, California 94104
     peter@emergent.law                           Telephone: (415) 954-4400
 5   jason@emergent.law                           Facsimile: (415) 954-4480

 6   Daniel K. Calisher (State Bar No. 181821)    Attorneys for BAKER TECHNOLOGIES,
     Steven J. Wienczkowski, pro hac vice         INC. and TILT HOLDINGS INC.
 7   Foster Graham Milstein & Calisher LLP
     360 South Garfield Street, 6th Floor
 8   Denver, CO 80209
     Telephone: (303) 333-9810
 9   calisher@fostergraham.com
     swieczkowski@fostergraham.com
10
     James S. Helfrich, pro hac vice
11   Jordan Factor, pro hac vice
     Allen Vellone Wolf Helfrich & Factor, P.C.
12   1600 Stout Street, Suite 1100
     Denver, CO 80202
13   Telephone: (303) 534-4499
     Facsimile: 303-893-8332
14   jhelfrich@allen-vellone.com
     jfactor@allen-vellone.com
15
     Attorneys for Plaintiffs RICHARD
16   KOMAIKO and MARCIE COOPERMAN

17

18                            UNITED STATES DISTRICT COURT

19                         NORTHERN DISTRICT OF CALIFORNIA

20
   RICHARD KOMAIKO and                            Case No. 4:19-CV-03795-DMR
21 MARCIE COOPERMAN, on behalf of
   themselves and others similarly situated,      JOINT CASE MANAGEMENT
22                                                STATEMENT AND ORDER
         Plaintiffs,
23
   v.
24
   BAKER TECHNOLOGIES, INC. and
25 TILT HOLDINGS INC.

26         Defendants.

27

28

     JOINT CASE MANAGEMENT STATEMENT AND ORDER                          No. 4:19-CV-03795-DMR
       Case 4:19-cv-03795-DMR Document 47 Filed 01/16/20 Page 2 of 14




 1         Plaintiffs Richard Komaiko (“Mr. Komaiko”) and Marcie Cooperman (“Ms.

 2 Cooperman”) (together, “Plaintiffs”) and Defendants Baker Technologies, Inc. (“Baker”)

 3 and TILT Holdings Inc. (“TILT”) (together, “Defendants”) submit this Joint Case

 4 Management Statement & [Proposed] Order pursuant to the Standing Order for All

 5 Judges of the Northern District of California dated November 1, 2018 and Civil Local Rule

 6 16-9.

 7         1. Jurisdiction & Service

 8         The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, because the
 9 action involves the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq.

10 This Court also has original jurisdiction under 28 U.S.C. § 1332, as the amounts in

11 controversy exceed the specified thresholds and the action is between diverse parties.

12 Pursuant to 28 U.S.C. § 1367(a), the Court has supplemental jurisdiction over the UCL

13 claims raised under California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §

14 17200 et seq., because they relate to the TCPA claims to a great extent.

15         Defendants contend that this Court lacks personal jurisdiction over both
16 Defendants and they have brought a motion to dismiss Plaintiffs’ First Amended

17 Complaint for lack of personal jurisdiction pursuant to Federal Rule of Civil Procedure

18 12(b)(2).

19         No parties remain to be served.

20         2. Facts

21 Plaintiffs’ Statement

22         Between June 18, 2016 and October 25, 2018, Plaintiffs received hundreds of

23 telemarketing text messages relating to cannabis dispensaries products and services.

24 These messages were sent to Plaintiffs even though they had not provided valid prior

25 express written consent for their receipt. Such unconsented to texts were also sent to

26 thousands of Defendants’ other client dispensary customers. Because these telemarketing

27 text messages were sent without valid prior express written consent using an automatic

28 telephone dialing system (“ATDS”), their transmission violated the TCPA and UCL.
                                               1.
     JOINT CASE MANAGEMENT STATEMENT AND ORDER                          No. 4:19-CV-03795-DMR
       Case 4:19-cv-03795-DMR Document 47 Filed 01/16/20 Page 3 of 14




 1         Defendants were so involved in sending these violative texts as to be deemed to

 2 have made/initiated them, and are liable on that basis. Baker is the leading “text

 3 broadcaster” in the cannabis industry. It works with dispensaries around the United

 4 States to gather their customers’ cell phone numbers, aggregate, sort, and analyze

 5 customer data, and send customers targeted telemarketing texts. More specifically, as

 6 regards Plaintiffs’ claims, Baker, among other things, has supplied numbers used to send

 7 telemarketing text messages; acted as a source of such numbers; made representations

 8 about the legality of transmitting to those numbers, advised client dispensaries about how
 9 to comply with the TCPA; both crafted message content and provided guidance on

10 message content; determined the numbers the texts would be delivered from to prevent

11 them from being filtered or rejected, and to disguise the use of an ATDS; and reported to

12 client dispensaries on the reach, clicks, and “click through rate” associated with each of the

13 telemarketing messages sent.

14         Baker merged with three other leading companies operating in the cannabis sector,
15 Briteside Holdings, LLC, Sea Hunter Therapeutics, LLC, and Santé Veritas Holdings, Inc.

16 to form TILT in late 2018. Both before and after the merger, the entities’ have actively and

17 zealously engaged in the text broadcasting business in California.

18 Defendants’ Statement

19         In 2015 and 2016, Plaintiffs visited various cannabis dispensaries. Ms. Cooperman

20 visited a dispensary in Washington. Mr. Komaiko visited dispensaries in Colorado and

21 California. Following these visits, Plaintiffs began to receive marketing text messages

22 from those cannabis dispensaries. Plaintiffs allege that they did not provide express

23 written consent to receive these text messages and that these text messages therefore

24 violated the TCPA and the UCL. Plaintiffs have not, however, sued the dispensaries that

25 sent them the text messages. Instead, they sued Baker, which operates a software

26 platform that facilitates text messaging, and TILT, which is merely an 85% owner of Baker

27 through a nonparty entity.

28
                                                 2.
     JOINT CASE MANAGEMENT STATEMENT AND ORDER                           No. 4:19-CV-03795-DMR
       Case 4:19-cv-03795-DMR Document 47 Filed 01/16/20 Page 4 of 14




 1         Ms. Cooperman’s claims have no connection to California. She visited a

 2 Washington dispensary and then received text messages from that Washington dispensary

 3 to her telephone number associated with a Kansas area code. There was clearly no

 4 targeting of California by Defendants with respect to Ms. Cooperman’s claims, all of which

 5 thus fail for lack of personal jurisdiction.

 6         Mr. Komaiko’s claims also fail for lack of personal jurisdiction. While Mr. Komaiko

 7 visited a dispensary in California (as well as dispensaries in Colorado), the California

 8 dispensary that Mr. Komaiko visited (Purple Star) was not a client of Baker at the time he
 9 visited. Mr. Komaiko alleges that Purple Star took down his personal information on a

10 paper form and then later input his contact information into Baker’s platform. Purple Star

11 then used Baker’s platform to send Mr. Komaiko text messages at his Illinois phone

12 number. Even if this could amount to purposeful targeting of California by Baker, which

13 under the law it cannot, Mr. Komaiko’s claims do not arise from any action by Baker

14 purposefully directed at California and thus fail the Ninth Circuit’s “but for” causation

15 requirement for personal jurisdiction. For example, as evidence of alleged targeting of

16 California, Plaintiffs point to the fact that Baker allegedly assigned Purple Star, a

17 dispensary located in San Francisco, California, with a telephone number associated with

18 San Francisco. The fact that he received a text message from a phone number associated

19 with San Francisco, however, is not the “but for” cause of his claims. If he did not consent

20 to text messages from Purple Star, he would have a claim regardless of whether the text

21 message came from a San Francisco phone number or a phone number associated with

22 any other locale. The same goes for Plaintiffs’ allegations that Baker attended trade shows

23 in California and received financing from California investment firms. None of these facts

24 can be said to be the “but for” cause of Mr. Komaiko’s claims.

25         Both Plaintiffs’ claims fail for lack of jurisdiction alone. Plaintiffs’ case against

26 Baker is also foreclosed on the merits by FCC guidance on the application of the TCPA to

27 software providers. In July 2015, the FCC ruled that a software provider may be liable

28 under the TCPA as the initiator/maker of a text message where the software provider
                                               3.
     JOINT CASE MANAGEMENT STATEMENT AND ORDER                               No. 4:19-CV-03795-DMR
       Case 4:19-cv-03795-DMR Document 47 Filed 01/16/20 Page 5 of 14




 1 determined whether, when, or to whom to send text messages and generated the content

 2 of the messages sent. Under this guidance, Baker cannot be held liable as the

 3 initiator/maker of the text messages the cannabis dispensaries sent to Plaintiffs because it

 4 did not determine whether, when, or to whom to send such text messages, and it did not

 5 generate the content of such text messages. Plaintiffs’ efforts to avoid the FCC guidance

 6 and recent case law following it are unavailing.

 7         Plaintiffs’ claims against TILT are even more attenuated. Plaintiffs concede that

8 TILT had no involvement in the alleged claims but assert that TILT assumed Baker’s
 9 liabilities through a merger. But Plaintiffs’ own Complaint, which names Baker and TILT

10 as separate entities, forecloses any merger claim, and Defendants have put forth

11 affirmative and unrebutted evidence that there was no merger. Further, TILT is not

12 Baker’s successor as it has not received Baker’s assets and because successor liability is not

13 recognized as a viable doctrine in British Columbia (TILT’s place of incorporation). Nor is

14 TILT liable for Baker’s conduct by virtue of its status as Baker’s indirect majority owner.

15 Thus, there is no basis for holding TILT liable for Plaintiffs’ claims.

16         3. Legal Issues
17         The disputed issues of law in this litigation are:
18 Plaintiffs’ Statement

19             •   Whether Defendants were so involved in sending the telemarketing texts in

20                 question as be deemed to have made/initiated them;

21             •   Whether the telemarketing messages were sent without valid prior express

22                 written consent using an ATDS in violation of the TCPA and UCL;

23             •   Whether Defendants’ transgressions of the TCPA were willful within the

24                 meaning of the Act;

25             •   Which of Defendants’ client dispensary customers received texts that were

26                 illegal under the TCPA;

27             •   How many messages violative of the TCPA were sent to those customers; and

28
                                                  4.
     JOINT CASE MANAGEMENT STATEMENT AND ORDER                               No. 4:19-CV-03795-DMR
       Case 4:19-cv-03795-DMR Document 47 Filed 01/16/20 Page 6 of 14




 1            •   Whether, and to what extent, TILT is liable for Baker’s conduct contravening

 2                the TCPA and UCL, as a result of the 2018 merger.

 3 Defendants’ Statement

 4            •   Whether the Court has personal jurisdiction over TILT and/or Baker, both of

 5                which are out-of-state corporations whose alleged conduct was not targeted at

 6                California and occurred, if at all, outside of California;

 7            •   Whether Baker, a software provider whose software applications facilitate text

 8                messaging, may be held liable for text messages sent to Plaintiffs under the
 9                FCC’s July 2015 Declaratory Ruling;
10            •   Whether TILT, a Canadian corporation and Baker’s indirect owner, is Baker’s
11                successor-in-interest under applicable law;
12            •   Whether the text messages Plaintiffs received were sent using an ATDS;
13            •   Whether Plaintiffs provided express written consent to receive the text
14                messages at issue in this case;
15            •   Whether Plaintiffs revoked prior express written consent to receive the text
16                messages at issue in this case;
17            •   Whether Plaintiffs suffered an actual injury sufficient to confer standing upon
18                their claims;

19            •   Whether class certification is appropriate under Federal Rule of Civil

20                Procedure 23, including whether individual issues regarding class members’

21                consent to receive text messages preclude a finding of predominance; and

22            •   Whether the Court may certify a nationwide class including individuals whose

23                claims bear no relationship to California.

24         4. Motions

25         Defendants have brought a motion to dismiss Plaintiffs’ First Amended Complaint

26 pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6) which is scheduled for

27 hearing on January 23, 2020. If necessary, Defendants may bring motions for summary

28 judgment/adjudication of issues.
                                                    5.
     JOINT CASE MANAGEMENT STATEMENT AND ORDER                                 No. 4:19-CV-03795-DMR
       Case 4:19-cv-03795-DMR Document 47 Filed 01/16/20 Page 7 of 14




 1         Plaintiffs plan to bring a motion for class certification.

 2         5. Amendment of Pleadings

 3 Plaintiffs’ Statement

 4         At this time, Plaintiffs do not currently anticipate making any amendments to the

 5 pleadings. This may change depending on the Court’s ruling on Defendants’ motion to

 6 dismiss.

 7 Defendants’ Statement

 8         Defendants note that Plaintiffs have already once amended their pleading in
 9 response to Defendants’ original motion to dismiss. Thus, the current pleading is

10 Plaintiffs’ second attempt to state a claim.

11         6. Evidence Preservation
12         The parties certify that they have reviewed the Guidelines Relating to the Discovery
13 of Electronically Stored Information (“ESI Guidelines”), and confirm that they have met

14 and conferred pursuant to Rule 26(f) regarding reasonable and proportionate steps taken

15 to preserve evidence relevant to the issues reasonably evident in this action.

16         7. Disclosures
17         Assuming the Court denies Defendants’ motion to dismiss, the parties will serve
18 their initial disclosures two weeks after the Court’s ruling on that motion, which is

19 scheduled for hearing on January 23, 2020.

20         8. Discovery

21         No discovery has been taken to date and the parties intend to begin discovery after

22 the Court’s ruling on Defendants’ motion to dismiss.

23 Plaintiffs’ Statement

24         Plaintiffs intend to serve discovery requests on Defendants for documents,

25 information, and testimony pertaining to the merger that created TILT; financial

26 condition of and insurance held by Defendants; customer relationship management

27 (“CRM”) and text broadcasting services Defendants have provided their dispensary

28 clients; cell phone number gathering and mass texting applications Defendants have
                                             6.
     JOINT CASE MANAGEMENT STATEMENT AND ORDER                           No. 4:19-CV-03795-DMR
       Case 4:19-cv-03795-DMR Document 47 Filed 01/16/20 Page 8 of 14




 1 offered; statements Defendants have made to dispensaries regarding the legality of their

 2 services; cell numbers to which Defendants’ were involved in transmitting unconsented to

 3 telemarketing texts; and the number of such messages sent.

 4         Plaintiffs request expedited discovery relating to the merger, Defendants’ financial

 5 condition and insurance coverage, and class certification.

 6 Defendants’ Statement

 7         Defendants contend that discovery should not begin unless and until the Court

 8 finds it has jurisdiction over the parties. Defendants object to jurisdictional discovery on
 9 the basis stated in their reply brief on the currently pending motion to dismiss.

10         Defendants intend to serve discovery requests on Plaintiffs for documents,
11 information, and testimony pertaining to its defenses in this action, including but not

12 limited to the following topics: (1) Plaintiffs’ provision of consent and/or revocation of

13 consent to receive the text messages at issue in this litigation; (2) Plaintiffs’

14 communications and interactions with the cannabis dispensaries who sent them text

15 messages, including any settlements related to the text messages at issue in this litigation;

16 (3) Plaintiffs’ damages, if any, from text messages they received from the cannabis

17 dispensaries. Defendants also anticipate that they will serve third party discovery on the

18 cannabis dispensaries who sent the text messages to Plaintiffs related to topics (1) and (2)

19 above. Defendants intend to depose the purported class representatives.

20         9. Class Actions

21 Plaintiffs’ Statement

22         This class action is brought and may be maintained pursuant to Rule 23 of the

23 Federal Rules of Civil Procedure and Section 382 of the California Code of Civil Procedure.

24         Two proposed Classes are defined as follows:

25         a.     All persons in the United States and its Territories to whom Baker’s client

26 dispensaries sent one or more telemarketing texts utilizing an ATDS, where the recipient

27 number used to deliver the text/s was entered into one of Baker’s number collection

28
                                                   7.
     JOINT CASE MANAGEMENT STATEMENT AND ORDER                              No. 4:19-CV-03795-DMR
       Case 4:19-cv-03795-DMR Document 47 Filed 01/16/20 Page 9 of 14




 1 applications prior to such a transmission, at any time in the period that begins four years

 2 from before the date of this complaint’s filing to trial.

 3         b.     All persons in the State of California to whom Baker’s client dispensaries

 4 sent one or more telemarketing texts utilizing an ATDS, where the recipient number used

 5 to deliver the text/s was entered into one of Baker’s number collection applications prior

 6 to such a transmission, at any time in the period that begins four years from before the

 7 date of this complaint’s filing to trial.

 8         Specifically excluded from the proposed Classes are Defendants, their officers,
 9 directors, agents, trustees, parents, children, corporations, trusts, representatives,

10 employees, principals, servants, partners, joint venturers, or entities controlled by

11 Defendants, and their heirs, successors, assigns, or other persons or entities related to or

12 affiliated with Defendants and/or their officers and/or directors, or any of them.

13         The Judge assigned to this action and any member of the Judge’s immediate family
14 are also specifically excluded from the proposed Classes.

15         Plaintiffs anticipate bringing a motion for class certification by September 23,
16 2020.

17 Defendants’ Statement

18         Defendants deny that this lawsuit is appropriate for class certification under

19 Federal Rule of Civil Procedure 23, including because individual issues regarding class

20 members’ consent to receive text messages preclude a finding of predominance. Further,

21 Defendants contend that Plaintiffs’ proposed class is overbroad because it (1) includes

22 individuals whose claims have no connection to California, (2) it includes individuals who

23 consented to receive text messages from Baker’s dispensary clients, and (3) it includes

24 individuals who consented to binding arbitration and waived their rights to participate in

25 a class action.

26         10.    Related Cases

27         There are no related cases.

28
                                                  8.
     JOINT CASE MANAGEMENT STATEMENT AND ORDER                            No. 4:19-CV-03795-DMR
      Case 4:19-cv-03795-DMR Document 47 Filed 01/16/20 Page 10 of 14




 1         11. Relief

 2         Plaintiffs, on behalf of all similarly situated class members, seek (a) designation of

 3 this suit as a class action, with Plaintiffs as the class representatives; (b) the Court’s

 4 facilitation of notice to the members of the putative class, including through discovery of

 5 Defendants’ records; (c) a judgment that Defendants’ actions violated the TCPA and UCL;

 6 (d) an injunction against Defendants barring them from engaging in that conduct; (e) an

 7 award of damages based on the statutory damages provisions the TCPA provides; and (f)

 8 attorneys’ fees and costs.
 9         Defendants seek dismissal of all claims.
10         12. Settlement and ADR
11         The parties have filed a Notice of Need for ADR Phone Conference in order to
12 determine an appropriate ADR schedule and to make a final decision on whether an early

13 settlement conference would be the most appropriate ADR process for this case.

14         Both parties have filed the required ADR Certification by Parties and Counsel.
15         Plaintiffs and Defendants believe that a settlement conference before a Magistrate
16 Judge would be the most effective ADR option at this juncture.

17         13. Consent to Magistrate Judge for All Purposes
18         All parties have consented to have the Hon. Donna M. Ryu conduct all further

19 proceedings.

20         14. Other References

21         The parties do not believe this case is suitable for reference to a special master or

22 the Judicial Panel on Multidistrict Litigation. Defendants reserve the right to move to

23 compel arbitration of Plaintiffs’ claims depending upon facts developed in discovery.

24         15. Narrowing of Issues

25 Plaintiffs’ Statement

26         Beyond the details and bearing on liability of the merger, financial condition of and

27 insurance coverage available to Defendants, and class certification the parties have not yet

28 identified any other issues that can be narrowed in this matter.
                                                9.
     JOINT CASE MANAGEMENT STATEMENT AND ORDER                               No. 4:19-CV-03795-DMR
      Case 4:19-cv-03795-DMR Document 47 Filed 01/16/20 Page 11 of 14




 1 Defendants’ Statement

 2         As detailed in Defendants’ motion to dismiss, there is no basis to assert that a

 3 “merger” between Baker and TILT occurred, and thus, there is no basis for discovery on

 4 that non-issue. Any insurance coverage will be identified in initial disclosures as required.

 5 There is no basis for discovery of Defendants’ “financial condition.”

 6         16. Expedited Trial Procedure

 7         The parties do not believe this is the type of case that can be handled under the

8 Expedited Trial Procedure of General Order 64, Attachment A.
 9         17. Scheduling
10         The parties propose the following schedule:
11

12                                                       Two weeks after the Court’s
                                                         ruling on Defendants’ Motion
13                                                       to Dismiss FAC, assuming the
            Complete Initial Disclosures                 Court denies Defendants’
14                                                       motion (hearing on Motion to
                                                         Dismiss FAC scheduled for
15                                                       January 23, 2020)
16          Last Day to Join Parties or Amend
                                                         March 3, 2020
            Pleadings
17
            Complete ADR Process                         May 1, 2020
18
            Last Day for Motion for Class
                                                         September 23, 2020
19          Certification
            Non-Expert Discovery Cutoff                  January 8, 2021
20
            Expert Disclosure Opening                    January 29, 2021
21
            Expert Disclosure Rebuttal                   February 26, 2021
22          Expert Discovery Cutoff                      March 26, 2021
23          Last Day for Dispositive and Daubert
                                                         June 10, 2021
            Motions to be Heard
24
            Joint Pretrial Conference Statement          August 18, 2021
25                                                       September 1, 2021 at 3:00
            Pretrial Conference
26                                                       p.m.
                                                         September 13, 2021 at 9:00
27          Trial
                                                         a.m.
28
                                                10.
     JOINT CASE MANAGEMENT STATEMENT AND ORDER                             No. 4:19-CV-03795-DMR
      Case 4:19-cv-03795-DMR Document 47 Filed 01/16/20 Page 12 of 14




 1         18.Trial

 2         This case will be tried to a jury and the parties estimate the trial will last 14 days.

 3         19. Disclosure of Non-Party Interested Entities of Persons

 4         Plaintiffs have filed the “Certification of Interested Entities or Persons” required by

 5 Civil Local Rule 3-15, reflecting persons, associations of persons, firms, partnerships,

 6 corporations (including parent corporations) or other entities which (i) have a financial

 7 interest in the subject matter in controversy or in a party to the proceeding, or (ii) have a

8 non-financial interest in that subject matter or in a party that could be substantially
 9 affected by the outcome of this proceeding. Plaintiffs certified that there are no such

10 persons or entities.

11         The Defendants have filed their “Certifications of Interested Entities” pursuant to
12 Civil L.R. 3-15, reflecting the below-listed persons, associations of persons, firms,

13 partnerships, corporations (including parent corporations) or other entities (i) have a

14 financial interest in the subject matter in controversy or in a party to the proceeding, or

15 (ii) have a non-financial interest in that subject matter or in a party that could be

16 substantially affected by the outcome of this proceeding:

17         1.     Jimmy Jang, L.P.
18         2.     TILT Holdings Inc.

19         20.    Professional Conduct

20         All attorneys of record for the parties have reviewed the Guidelines for Professional

21 Conduct for the Northern District of California.

22

23

24

25

26

27

28
                                                  11.
     JOINT CASE MANAGEMENT STATEMENT AND ORDER                               No. 4:19-CV-03795-DMR
      Case 4:19-cv-03795-DMR Document 47 Filed 01/16/20 Page 13 of 14




 1 Dated: January 16, 2020

 2

 3
                                          By: /s/ Peter Roldan
 4                                                          Peter Roldan
                                          EMERGENT LLP
 5                                        Attorneys for Plaintiffs RICHARD KOMAIKO and
 6                                        MARCIE COOPERMAN
     Dated: January 16, 2020
 7

8
 9                                        By: /s/ Cynthia A. Castillo
                                                         Cynthia A. Castillo
10
                                          FARELLA BRAUN + MARTEL LLP
11                                        Attorneys for Defendants BAKER
                                          TECHNOLOGIES, INC. AND TILT HOLDINGS
12                                        INC.
13

14

15                                        ECF Attestation

16         I am the person who efiled this document. Pursuant to Local Rule 5-1(i)(3), I attest

17 that concurrence in its filing was obtained from each of the other signatories.

18 Dated: January 16, 2020

19
                                          By:   /s/ Peter Roldan
20                                                           Peter Roldan
21

22

23

24

25

26

27

28
                                                12.
     JOINT CASE MANAGEMENT STATEMENT AND ORDER                           No. 4:19-CV-03795-DMR
      Case 4:19-cv-03795-DMR Document 47 Filed 01/16/20 Page 14 of 14




 1                             CASE MANAGEMENT ORDER

 2        The above Joint Case Management Statement & Proposed Order is approved as the

 3 Case Management Order for this case and all parties shall comply with its provisions. In

 4 addition, the court makes the further orders stated below:

 5

 6

 7

8
 9

10

11

12

13

14

15 IT IS SO ORDERED

16

17   Dated:
18                                                     HON. DONNA M. RYU
                                            UNITED STATES DISTRICT COURT JUDGE
19

20

21

22

23

24

25

26

27

28
                                               13.
     JOINT CASE MANAGEMENT STATEMENT AND ORDER                         No. 4:19-CV-03795-DMR
